Exhibit32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Rogers Corporation, a Massachusetts corporation (the “Corporation”), does hereby certify that: The Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2012 (the “Form 10-Q”) of the Corporation fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Corporation. /s/ Bruce D Hoechner Bruce D. Hoechner President and Chief Executive Officer Principal Executive Officer May 2, 2012 /s/ Dennis M. Loughran Dennis M. Loughran Vice President, Finance and Chief Financial Officer Principal Financial Officer May 2, 2012
